FILED
                             NOT FOR PUBLICATION                             OCT 21 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EVY OLIVIA,                                       No. 12-70527

               Petitioner,                        Agency No. A088-218-691

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Evy Olivia, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
factual findings, Halim v. Holder, 590 F.3d 971, 975 (9th Cir. 2009), and we deny

the petition for review.

      In her opening brief, Olivia does not challenge the agency’s finding that she

failed to establish past persecution. Substantial evidence supports the agency’s

finding that, even under a disfavored group analysis, Olivia failed to show

sufficient individualized risk of persecution in Indonesia to demonstrate a well-

founded fear of future persecution. See id. at 978-79. We reject Olivia’s

contention that the agency applied an incorrect standard in conducting the

disfavored group analysis. Olivia’s challenge to our opinion in Halim is

unavailing. Accordingly, her asylum claim fails.

      Because Olivia failed to establish eligibility for asylum, she necessarily

failed to meet the more stringent standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-70527